Citation Nr: 1545924	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from May 1974 to April 1977.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, PTSD is the result of military sexual trauma in service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD (initially claimed as "depression"), including as a result of military sexual trauma.  Although he set forth multiple possible in-service stressors, of particular relevance, he asserts that he was sexually assaulted by fellow crew members aboard the USS Lexington.  The Veteran is now diagnosed and being treated by VA for PTSD as a result of this event. 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A.   §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).

To establish service connection for PTSD, a veteran must show: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The available service records show no clear indication that a personal assault occurred.  Those records do show that the Veteran's performance was substandard and that he was ultimately deemed unsuitable for reenlistment.  

The present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

The Veteran first sought VA mental health treatment in May 2007.  At first, he indicated that he enjoyed his military service and had no complaints about it, although he did indicate that he returned from service feeling "moody."  He also had a history of alcohol abuse since service.  

In April 2008, the Veteran discussed his in-service sexual assault with his VA mental health treatment provider for the first time.  He reported that since the assault, he had been generally distrustful of people and their intentions.  He had frequent nightmares and flashbacks about the assault.  He reported difficulty maintaining effective relationships since the event.  A provisional diagnosis of "rule out PTSD" was assigned until the Veteran underwent neuropsychological testing.

Psychosocial testing in June 2008 revealed the Veteran's symptoms were consistent with psychotic disorder, paranoia and PTSD.  The psychologist noted that the Veteran's psychotic disorder may have been present prior to service, but if it was, it was exacerbated by events in service, to include military sexual trauma.  The examiner did sound a word of caution, as the Veteran's profile showed some tendency toward symptom magnification, but was generally valid with respect to the Veteran's psychological disease processes.  In July 2008, the VA psychologist who conducted the Veteran's neuropsychological testing advised the Veteran that he met the criteria for a diagnosis of PTSD, due at least in part to his military sexual trauma.  

The Veteran underwent a VA examination in March 2011.  After reviewing the evidence and conducting a diagnostic interview of the Veteran, the examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  

On review, the Board finds that at least a reasonable doubt arises as to whether the claimed military sexual trauma occurred.  While not documented by service records, the occurrence of the trauma is supported by a favorable opinion from a VA psychologist who conducted extensive neuropsychological testing to reach his conclusion, as well as the Veteran's service records which document a poor military performance and a poor adjustment to military life.  See Menegassi, 683 F.3d at 1382.  Additionally, a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  

As to whether the Veteran has PTSD that is the result of his military sexual trauma, the probative medical evidence of record is both for and against the claim.  The March 2011 VA examiner found that the Veteran does not have PTSD or any other acquired psychiatric disorder that is the result of his service, and diagnosed him with mood disorder.  However, a VA clinical psychologist diagnosed PTSD due to military sexual trauma, after conducting extensive neuropsychological testing.  Thus, when reasonable doubt is resolved in the Veteran's favor, the Board finds that his PTSD is the result of military sexual trauma in service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


